Citation Nr: 1120365	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-44 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to July 23, 2009, for degenerative disc disease and spondylosis, lumbosacral spine, postoperative, and to an evaluation in excess of 20 percent from July 23, 2009, forward.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent prior to January 29, 2010, for radiculopathy, left lower extremity, and to an evaluation in excess of 20 percent from January 29, 2010, forward.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION


The Veteran had active service from September 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.  


FINDINGS OF FACT

1.  Prior to July 23, 2009, the Veteran's degenerative disc disease and spondylosis, lumbosacral spine, postoperative, was characterized by repetitive motion forward flexion of 0 to 62 degrees, extension of 0 to 15 degrees, bilateral lateral flexion of 0 to 24 degrees, bilateral lateral rotation of 0 to 30 degrees, and pain.

2.  From July 23, 2009, the Veteran's degenerative disc disease and spondylosis, lumbosacral spine, postoperative, has been characterized by forward flexion of 0 to 45 degrees, extension of 0 to 10 degrees, right lateral flexion of 0 to 22 degrees, left lateral flexion of 0 to 20 degrees, right lateral rotation of 0 to 30 degrees, bilateral lateral rotation of 0 to 30 degrees, and additional limitation due to pain, lack of endurance, and weakness.

3.  The Veteran's radiculopathy, right lower extremity, is characterized by mild incomplete paralysis with numbness, paresthesias, and radiating pain.

4.  Prior to January 29, 2010, the Veteran's radiculopathy, left lower extremity, was characterized by mild incomplete paralysis with numbness, paresthesias, and radiating pain.

5.  On and after January 29, 2010, the Veteran's radiculopathy, left lower extremity, has been characterized by moderate incomplete paralysis with numbness, paresthesias, and radiating pain.


CONCLUSIONS OF LAW

1.  Prior to July 23, 2009, the criteria for an evaluation in excess of 10 percent for degenerative disc disease and spondylosis, lumbosacral spine, postoperative, were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2010).

2.  From July 23, 2009, the criteria for an evaluation of 40 percent, and no higher, for degenerative disc disease and spondylosis, lumbosacral spine, postoperative, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5242.

3.  The criteria for an evaluation in excess of 10 percent for radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8520 (2010).

4.  Prior to January 29, 2010, the criteria for an evaluation in excess of 10 percent for radiculopathy, left lower extremity, were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8520.

5.  From January 29, 2010, the criteria for an evaluation in excess of 10 percent for radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In October 2007 VA sent the Veteran a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the February 2008 rating decision, October 2009 SOC, and April 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided her with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the October 2007 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2010). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a (2010).    

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Reviewing the evidence of record, April 2008 VA treatment records show that the Veteran complained of pain in the lower extremities that started in the low back, radiated to the feet, and was accompanied by weakness.  At the time of treatment the Veteran rated the pain as 7 out of 10 in intensity and said that it ranged between 6 and 10.  The pain was throbbing in the back and could be aching.  The Veteran had tried a heating pad and soaking in bathroom salts without improvement.  Morphine seemed to help but gave her headaches that improved with Tylenol.  Hydrocodone and Flexeril also helped with the pain.  She was referred to physical therapy for a trial with a TENS unit, stretches, and strengthening, and she was to continue taking medication.  November 2008 VA primary care treatment notes indicate that pain started in the low back.  

The Veteran had a VA examination in December 2008 at which she reported that her left lower extremity radiculopathy had been stable since its onset and that her right lower extremity radiculopathy had gotten progressively worse.  There had been a fair response to medication.  The Veteran had tingling in her ankles, with the left worse than the right, and she had a burning sensation in the lateral aspects of the thighs to the legs.  The symptoms were listed as numbness, paresthesias, and pain.  Muscle strength was 4/5 (active movement against gravity and some resistance).  Sensory function was abnormal on the medial aspect of the right foot and the left leg and foot.  Reflexes in the knees were somewhat diminished.  There was no muscle atrophy.  EMGs and nerve conduction studies of the lower extremities showed no electrodiagnostic evidence of myopathy, neuropathy, or lumbar radiculopathy.  The Veteran said that she had been laid off from her job two months before and was looking for employment.  The examiner diagnosed the Veteran with bilateral lower extremity paresthesias.

The Veteran was also examined in December 2008 for her degenerative disc disease and spondylosis of the lumbosacral spine, post operative.  She reported that her symptoms had progressively worsened and the response to medications had been poor.  The Veteran was noted to have a history of numbness, paresthesias, and leg or foot weakness with no history of foot falls or unsteadiness.  Other symptoms included fatigue, decreased motion, stiffness, weakness, spasms and pain over the low back.  The pain was constant, burning, and moderate, and it radiated down the front of both thighs to the lateral and posterior aspects of the legs and ankles.  The radiating pain was described as tingling.  There were severe flare-ups three times a week that lasted up to a day, and anything could trigger them, including humid weather.  The Veteran indicated that they caused her to be unable to walk and necessitated lying down.  She had not seen a physician for incapacitating episodes over the prior 12 months but said that they occurred three times a week and lasted for an average of half a day.  

On examination there was no cervical or thoracolumbar ankylosis.  There was bilateral thoracic spasms, guarding, pain with motion, and tenderness, and there was no atrophy or weakness.  The examiner felt that the muscles spasms, localized tenderness and guarding were not severe enough to be responsible for the abnormal gait or spinal contour.  A sensory examination of the lower extremities showed decreased light touch sensation over the lateral aspect of the left leg and foot and decreased light touch sensation over the medial aspect of the right foot.  A reflex examination was hypoactive for the knee jerk and was otherwise normal.  Range of motion was flexion 0 to 70 degrees, extension 0 to 18 degrees, bilateral lateral flexion 0 to 24 degrees, and bilateral lateral rotation 0 to 30 degrees.  There was objective evidence of pain on active range of motion.  With repetition, range of motion was decreased due to pain.  Flexion was 0 to 62 degrees, extension was 0 to 15 degrees, and lateral flexion and rotation were unchanged.  The examiner indicated without elaboration that this did not indicate normal for the Veteran.  Lasegue's Sign was positive bilaterally, and there were no non-organic signs.  A lumbar spine X-ray was normal.  An April 2008 lumbar MRI showed a posterior annular tear at L4-5 and L5-S1.  There was a mild circumferential disc bulge at these levels, no focal herniated nucleus pulposus, and no central spinal canal stenosis or significant foraminal stenosis in the lumbar spine.  

The examiner diagnosed the Veteran with lumbar spine degenerative disc disease and a chronic lumbar strain.  Since the Veteran was not currently working, no opinion was given on the effects on her occupation.  As for activities of daily living, she was prevented from playing sports.  There was a moderate effect on shopping and traveling and a mild effect on chores, exercise, recreation, feeding, bathing, and dressing.

April 2009 VA physical therapy treatment notes indicate that the Veteran had a history of chronic low back pain with radicular symptoms to the lower extremities.  The Veteran was doing core stabilization exercises using theraballs.  She was independent with her exercises and was going to try using a TENS unit.

The Veteran underwent another VA examination on July 23, 2009 at which she reported constant low back pain.  The pain was sharp and radiated into both legs.  The baseline level of pain was 6, and the Veteran took Lortab and gabpentin and used capsaicin cream and Lidocaine cream.  Epidural nerve blocks had failed to provide relief.  Flare-ups, which occurred weekly and lasted for 3 days, increased the pain level to 10.  The flare-ups could occur spontaneously, and the Veteran had difficulty going up and down stairs, with going down being worse.  She could not lift more than 20-25 pounds, and taking her medication and rest provided alleviation.  The impact on daily activities was "at least moderate or more," although she could perform them without assistance, and the Veteran was a stay at home mother.  She walked without a cane, crutch or walker and did not wear a back brace.  The Veteran could walk 150 years without aggravating her back, and she was slightly unstable when she had a lot of pain and occasionally fell. 

The examiner observed that there was loss of the normal thoracic spine curvature and a flattening of the lumbar lordosis.  There was tenderness in the interscapular area on percussion, over the spinous processes in the lumbar spine, of the paraspinal muscles with some spasm, of both sacroiliac joints, and of both sacrosciatic notches, with the left greater than the right.  Range of motion of the thoracolumbar spine was forward flexion 0 to 45 degrees, extension 0 to 10 degrees, left lateral flexion 0 to 30 degrees, right lateral flexion 0 to 22 degrees, and bilateral lateral rotation 0 to 20 degrees.  Lateral rotation was 10 degrees greater bilaterally with pain.  Repetitive motion did not change the range of motion, and function was additionally limited by pain, lack of endurance, and repetitive use.  The examiner felt that pain and lack of endurance caused major functional impairment.

On neurological examination, knee and ankle jerks were somewhat diminished bilaterally.  Muscle strength was slightly diminished at the hip flexors, quadriceps, hamstrings, dorsi, and plantar flexors.  No consistent sensory deficit was identified in either lower extremity.  The Veteran stated that her pain syndrome into the lower extremity was coursing over the L5 and S1 dermatome.  On testing, the examiner was unable to document a reproducible anatomic sensory deficit with light touch and vibration testing.  Straight leg raising was mildly positive on the right and negative on the left.  It was noted that March 2009 MRIs showed degenerative changes of the lumbar spine at L2-3, L3-4, L4-5, and L5-S1, and there was disc disease at L4-5 and L5-S1.  Diameter of the spinal canal was normal with no evidence of spinal stenosis.  The diagnosis was failed surgical procedure of the lumbar spine for what appeared to be a herniated lumbar disc, chronic low back pain, and radicular symptoms in both lower extremities.  

The examiner opined that the Veteran did not have a true peripheral neuropathy because the pain syndrome emanates from the spinal area from the lumbar cord, making it a central nervous system disorder rather than a peripheral nerve disorder.  Aggravating factors for the radicular symptoms were prolonged standing and alleviating factors were medication and rest.  There was chronic pain, weakness, fatigability, and functional loss.  The examiner felt that the impact on her daily activities was "at least moderate," and there was numbness and tingling sensations.  The nerves involved were the dermatomes at L5-S1 from the lumbar spine bilaterally, with the left greater than the right.  There was a variable response to light touch over the lower extremities and all dermatomes from L2 - S1.

October 2009 VA pain management treatment notes indicate that the Veteran's activities of daily living were severely limited.  The primary pain was in the left leg, and the pain was rated as a 6 while taking analgesic medications, with a maximum of 10.  The Veteran could sit down and stand up normally with pain.  Gait, balance and posture were normal, and she could toe walk, heel walk and squat with normal strength.  Range of motion of the lumbar spine was 60 degrees flexion with moderate pain and 20 degrees extension with moderate pain.  There was tenderness in the low back, and straight leg raising was positive at 70 degrees for low back pain and positive on the left at 50 degrees for low back pain.  In November 2009 the Veteran reported that she was doing well on medication.

The Veteran had another VA examination on January 29, 2010 at which she reported constant, severe pain with incapacitating episodes.  She had been unemployed in April 2009 due to her back, required a lot of rest, and took strong pain medication for relief.  Flare-ups caused the pain level to increase to a level of 10, and they occurred every two weeks and lasted for three days.  The baseline pain was approximately 7 to 8.  The flare-ups could occur spontaneously, and also happened with minimal movement, lifting 10 or 15 pounds, bending, twisting, straining, coughing, and sneezing.  The Veteran had not been employed for nine months.  Other symptoms were stiffness, fatigability, intermittent spasm, weakness and decreased motion.  There was numbness and paresthesias into both lower extremities, with the left side greater than the right.  The left leg had a weak feeling and constant dysesthesia.  The Veteran had walked with a cane since November 2009, and her back problem had worsened since April, when she was no longer able to work.  She did not use a back brace, needed to rest after walking 40 feet, and avoided stairs.  The  Veteran's husband helped her with bathing and dressing her lower body.  The examiner wrote, "occupation is out of the question."

On examination the spine had a normal curvature and some flattening of the lumbar lordosis.  There was bilateral tenderness of the sacroiliac joints over the lumbar spine and in the sacrosciatic notches, with the left side greater than the right.  Range of motion of the thoracolumbar spine was forward flexion 0 to 45 degrees with pain  throughout the range of motion, extension 0 to 8 degrees, left lateral flexion 0 to 20 degrees, right lateral flexion 0 to 22 degrees, and bilateral lateral rotation to almost 30 degrees.  Repetitive motion of the lumbar spine did not decrease the range of motion.  The function was additionally limited by pain, lack of endurance, and some weakness in repetitive motion.  The pain, lack of endurance, and weakness caused the major functional impact.  Straight leg testing was positive, especially on the left side.  Muscle strength in the lower extremities was slightly diminished, and the Veteran had a constant feeling of "pins and needles" in the left lower extremity.  The examiner noted that she walked with a cane in the left hand and was "quite disabled."

As to the peripheral nerves, a sensory examination revealed light touch disturbed sensation over the L2, L3, L4, L5, and S1 dermatomes in the left lower extremity.  The monofilament sensation was essentially normal over the L2, L3 and L4 dermatome, and there was disturbed sensation over the L5 and S1 dermatomes.  Vibratory sense was diminished over the kneecap, medial malleolus, and the great toe of the left lower extremity.  Muscle strength was essentially intact without foot drop.  The Veteran periodically fell, and the examiner felt that this was probably secondary to pain rather than true muscle weakness.  In a March 2010 examination report addendum, the examiner wrote that he reviewed a neurology consultation and included a EMG/NCV test.  Nerve conduction was normal, and the examiner opined that radiculopathy was secondary to the abnormalities noted in the previous lumbar spine imaging studies.

In reviewing the evidence regarding degenerative disc disease and spondylosis, lumbosacral spine, post operative, the Board finds that prior to July 23, 2009 the Veteran was not entitled to an evaluation in excess of 10 percent.  At the December 2008 VA examination, range of motion with repetition was flexion 0 to 62 degrees, extension 0 to 15 degrees, bilateral lateral flexion 0 to 24 degrees, and bilateral lateral rotation 0 to 30 degrees.  There was objective evidence of pain on active range of motion.  The Veteran did not qualify for a 20 percent evaluation because the combined range of motion was greater than 120 degrees and because forward flexion was greater than 60 degrees.  Furthermore, the examiner felt that the muscles spasms, localized tenderness and guarding were not severe enough to be responsible for the abnormal gait or spinal contour.  See 38 C.F.R. § 4.71a, DC 5242.  An evaluation in excess of 10 percent is not available under DC 5003 for degenerative arthritis because there is not X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations the Veteran had prior to July 23, 2009 as a result of her service-connected degenerative disc disease and spondylosis, lumbosacral spine, postoperative, but the current disability evaluation contemplates these limitations.  Therefore, an evaluation in excess of 10 percent was not justified prior to July 23, 2009.

In evaluating the Veteran's service-connected degenerative disc disease and spondylosis, lumbosacral spine, postoperative from July 23, 2009, it is noted that she does not qualify for a 40 percent evaluation, the next highest available for the thoracolumbar spine under the criteria of the Rating Schedule, because forward flexion is not limited to 30 degrees or less and there is no unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5242.

The VA July 2009 and January 2010 VA examiner opined that the Veteran's function was additionally limited by pain, lack of endurance, and some weakness in performing repetitive motion.  The pain, lack of endurance and weakness caused major functional impairment.   The Board therefore finds that a 40 percent evaluation is warranted under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, supra, from July 23, 2009. 

In regard to the Veteran's claims for increased evaluations for radiculopathy of the extremities, the Board finds that the preponderance of the evidence is against the claims.  At the December 2008 VA examination the Veteran had tingling in her ankles, with the left worse than the right, and she had a burning sensation in the lateral aspects of the thighs to the legs.  Muscle strength was active movement against gravity and some resistance, and there was no muscle atrophy.  A sensory examination of the lower extremities showed decreased light touch sensation over the lateral aspect of the left leg and foot and the medial aspect of the right foot.  A reflex examination was hypoactive for the knee jerk, and was otherwise normal.  At the July 2009 VA examination, the examiner was unable to document a reproducible anatomic sensory deficit with light touch and vibration testing.  There was chronic pain, feeling of weakness, fatigability, and functional loss.  The examiner felt that the impact of this on her daily activities was "at least moderate," and there was numbness and tingling sensations.  

At the January 2010 examination the Veteran reported having a constant feeling of "pins and needles" in the left lower extremity.  A sensory examination revealed light touch disturbed sensation.  The monofilament sensation was essentially normal over the L2, L3 and L4 dermatome, and there was disturbed sensation over the L5 and S1 dermatomes.  Vibratory sense was diminished over the kneecap, medial malleolus, and the great toe of the left lower extremity.  Muscle strength was essentially intact without foot drop.  While the Veteran periodically fell, the examiner felt that this was probably secondary to pain rather than true muscle weakness.  The January 2010 VA examination report indicates that the impact of the Veteran's radiculopathy was "at least moderate" on her daily activities.  Furthermore, the treatment records have shown that the Veteran's complaints related to radiculopathy have been consistent.  

For the entire rating period, the radiculopathy of the right lower extremity has been of the level contemplated by mild complete paralysis.  In addition, for the period prior to January 29, 2010, the Veteran's radiculopathy of the left lower extremity has been of the level contemplated by mild complete paralysis.  The Board notes that the treatment notes and examination reports show that the muscle strength and reflexes have been full or slightly diminished.  At the July 2009 VA examination,  the examiner was unable to document a reproducible anatomic sensory deficit with light touch and vibration testing.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity and in the left lower extremity prior to January 29, 2010 because there was not moderate incomplete paralysis.  See 38 C.F.R. § 4.124a, DC 8520.  

The record does not show that the Veteran is entitled to an evaluation in excess of 20 percent for left lower extremity radiculopathy from January 29, 2010, because there has not been moderately severe incomplete paralysis.  It is noted that at the January 2010 VA examination, muscle strength was essentially intact without foot drop, and the examiner felt that, although the Veteran periodically fell, it was probably secondary to pain rather than true muscle weakness.  In the March 2010 examination report addendum, the examiner wrote that testing showed that nerve conduction was normal.  Therefore, the record does not show that from January 29, 2010, the symptomatology is of the level of moderately severe incomplete paralysis, as is required for a 40 percent evaluation, the next highest available.  See id.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for degenerative disc disease and spondylosis, lumbosacral spine, and lower extremity radiculopathy, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although he experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease and spondylosis, lumbosacral spine, postoperative, prior to July 23, 2009, is denied.

Entitlement to an evaluation of 40 percent for degenerative disc disease and spondylosis, lumbosacral spine, postoperative, is granted from July 23, 2009, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity, is denied.

Entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity, prior to January 29, 2010, is denied.

Entitlement to an evaluation in excess of 20 percent for radiculopathy, left lower extremity, from January 29, 2010, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  With regard to a current TDIU claim, the Board observes that the RO has not developed or adjudicated this issue.  However, as noted above, the Court has held that a request for a TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice , 22 Vet. App. at 453-54.  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In the present case, the January 2010 VA examiner wrote that "occupation is out of the question" for the Veteran and that the Veteran is "quite disabled."  Therefore, the Board finds the record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claims for the lumbar and radiculopathy disabilities.  Since entitlement to a TDIU is part of the Veteran's increased rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the agency of original jurisdiction for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed.  In particular, notify the appellant of the information and evidence needed to substantiate her TDIU claim, and inform her what portion of such evidence she should obtain and what the Secretary will attempt to obtain on her behalf.

2.  After all appropriate development above has been accomplished, review the record, including any newly acquired evidence, and adjudicate the TDIU claim on appeal.  If any benefit sought on appeal remains denied, the provide a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


